Citation Nr: 0701198	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to July 1995.

This matter comes before comes before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for the veteran's cervical spine 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In May 2006, the veteran submitted additional evidence in 
support of her claim to the Board.  This evidence included 
medical records demonstrating treatment for neck pain, 
including complaints of arm tingling and numbness.  The 
veteran did not waive RO consideration of this newly 
submitted evidence in the first instance.  To ensure that the 
veteran's procedural rights are protected, insofar as she is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Additionally, as the veteran indicated in her May 2006 
correspondence that she had received treatment for her neck 
disability at the VA medical facility in St. Louis, Missouri, 
any additional treatment records should be obtained.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record reflects 
that the veteran did not appear for an examination for which 
she had been scheduled in August 2005.  However, in May 2006 
correspondence, the veteran indicated that she had relocated 
to St. Louis, Missouri, during the summer of 2005.  
Accordingly, it appears that she may not have been living in 
Georgia at the time of the scheduled examination.  
Additionally, there is no indication in the claims folder 
that the veteran was notified that she had been scheduled for 
an examination.  Because the veteran's treatment records 
submitted in May 2006 indicate that the symptoms associated 
with her spine disability may have worsened, the Board finds 
that a remand for an examination is necessary.  Finally, as 
it appears that the veteran has relocated to Missouri, her 
claims folder should be transferred to the St. Louis, 
Missouri RO.

Accordingly, the case is REMANDED for the following actions:

1.  Transfer jurisdiction of the 
veteran's claims folder to the St. 
Louis, Missouri RO.

2.  Obtain records from the VAMC in St. 
Louis, Missouri from May 2005 to the 
present.  If these records are no 
longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

3.  Schedule the veteran for a VA spine 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  The 
examiner should (1) provide ranges of 
motion of the cervical spine, (2) 
describe any neurological impairment 
resulting from the spinal disability, 
and (3) state the length of time during 
the past twelve months that the veteran 
has had incapacitating episodes due to 
the spinal disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.  With regard to 
neurological manifestations, the 
examiner should specifically comment as 
to whether the veteran's neurological 
symptoms are intermittent or permanent 
in nature and whether they may be 
attributed to any disability other than 
her cervical spine disability.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for increased ratings for her 
cervical spine disability.  If action 
remains adverse to the veteran, provide 
the veteran and her representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


